Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered January 14, 1988, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement officials.
Ordered that the judgment is affirmed.
We agree with the hearing court’s determination that the statements made by the defendant to law enforcement officials would have been admissible against him had he chosen to go to trial, since the People met their burden of establishing that those statements were voluntarily made under circumstances which were in accord with the dictates of Miranda v Arizona (384 US 436).
We further find the defendant’s contention that the sentence imposed is excessive to be without merit (see, People v Kazepis, 101 AD2d 816; People v Suitte, 90 AD2d 80). Mangano, P. J., Brown, Kooper and Harwood, JJ., concur.